Citation Nr: 1221278	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-28 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left elbow disability.

3.  Entitlement to an initial compensable rating for Herpes Simplex Type 1 and Type 2.  

REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1983 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had requested a hearing, but the Veteran withdrew the request in March 2010.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran seeks service connection for a left shoulder disability and for a left elbow disability.  

The service treatment records show that the Veteran sought treatment for the left elbow in May 1994 and on separation examination chronic pain was noted in the left shoulder and the left elbow.

The Veteran was examined in June 2003, but the examiner only examined the left elbow and did not offer any opinion as to the relationship of the elbow to service.  The left shoulder was not examined. 



In November 2008, the Veteran was afforded a VA examination and the VA examiner did offer opinions as to the relationship of the current condition of the left shoulder and left elbow, but did not set forth a rationale for the conclusions reached in the opinions.  

A mere conclusion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two). 

Whereas here there remains a question of whether the conclusion reached in the opinion is the product of reliable principles applied to the facts of the case, further development under the duty to assist is needed.

In June 2008, the Veteran expressed his disagreement with the RO's assignment of a noncompensable rating for herpes simplex, type I and II, asserting that the disability warranted a compensable rating.  The file indicates that the RO prepared a statement of the case, but there is no indication that it was sent to the Veteran.

When there has been an adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issues must be furnished to the Veteran.  In the absence of a statement of the case being furnished to the Veteran, the Board is required to remand the claim.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a physician who has not previously examined the Veteran to determine:  





a).  Whether the Veteran has a current disability of the left shoulder or left elbow or both, and, if so, 

b).  Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability), that any left shoulder disability or left elbow disability is related to service. 

The examiner is also asked to consider that the Veteran as a lay person is competent to describe symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. 

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file must be made available to the examiner for review. 

2.  After the development is completed, adjudicate the claims of service connection for a left shoulder and a left elbow disability. 


If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

3.  Furnish the Veteran and his representative a statement of the case on the claim for a compensable rating for herpes simplex, type I and II.   In order to perfect an appeal of the claim to the Board, the Veteran must timely file a substantive appeal, following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


